[Cite as Zumbar v. Easley, 2019-Ohio-5282.]


                                     EACOURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


ALEXANDER A. ZUMBAR,                          :     JUDGES:
STARK COUNTY TREASURER,                       :     Hon. John W. Wise, P.J.
                                              :     Hon. Craig R. Baldwin, J.
         Plaintiff - Appellee                 :     Hon. Earle E. Wise, J.
                                              :
-vs-                                          :
                                              :
RON EASLEY,                                   :     Case No. 2019CA00102
                                              :
        Defendant - Appellant                 :     OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Stark County Court
                                                    of Common Pleas, Case No. 2018-
                                                    CV-02146


JUDGMENT:                                           Affirmed



DATE OF JUDGMENT:                                   December 18, 2019



APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JOHN D. FERRERO                                     RON EASLEY, Pro Se
Prosecuting Attorney                                56 5th Street S.E.
Stark County, Ohio                                  Massillon, Ohio 44646


By: GERARD T. YOST
Assistant Prosecuting Attorney
Civil Division
110 Central Plaza South – Suite 510
Canton, Ohio 44702-1413
Stark County, Case No. 2019CA00102                                                 2



Baldwin, J.

        {¶1}   Defendant-appellant Ron Easley appeals from the May 30, 2019 Judgment

Entry of the Stark County Court of Common Pleas granting the Motion for Summary

Judgment filed by plaintiff-appellee and ordering that a Decree of Foreclosure be granted

against defendant-appellant and from the trial court’s June 7, 2019 Judgment Entry-

Decree of Foreclosure and Sale.

                         STATEMENT OF THE FACTS AND CASE

        {¶2}   Appellant Ron Easley was the titled owner of real property located in

Massillon, Ohio. On November 2, 2018, appellee Stark County Treasurer filed a complaint

in foreclosure against appellant, alleging that there were unpaid taxes, assessments,

penalties, interest and charges on the property. Appellant filed an answer to the complaint

on December 4, 2018, denying the statements in the complaint for want of knowledge.

        {¶3}   Appellee, on January 24, 2019, filed a Motion for Summary Judgment

supported by the affidavit of Alexander A. Zumbar, the Stark County Treasurer. Zumbar,

in his affidavit, stated, in relevant part, as follows:

        {¶4}   That there is presently due and owing as of January 24, 2019, as delinquent

real estate taxes, assessments, penalties and interests upon the above identified parcel

the sum of $24,791.22. The penalties and interest will continue to accrue throughout the

case.

        {¶5}   That these unpaid real estate taxes, assessments, penalties and interests

constitute a good and valid lien upon all the parcels as set forth and as a consequence I

am entitled to foreclosure of the real estate and judicial sale in order to satisfy said

delinquent tax obligation.
Stark County, Case No. 2019CA00102                                                      3


       {¶6}   A true record of the tax duplicate for the above identified parcel is attached

hereto and incorporated herein in further support of Plaintiff’s Motion for Summary

Judgment.

       {¶7}   Appellee, on February 4, 2019, filed a Motion for Default Judgment against

all non-responding interested parties and lien holders. Pursuant to a Judgment Entry filed

on February 7, 2019, default judgment was granted against all non-responding parties.

       {¶8}   Appellant filed a notice of bankruptcy case filing and Motion to Stay. After

the bankruptcy case was dismissed on March 8, 2019, appellee, on March 21, 2019, filed

a notice of intent to proceed with the foreclosure action. Appellee filed a renewed Motion

for Summary Judgment on March 27, 2019 supported again by the Treasurer’s affidavit.

Appellant filed a memorandum in opposition to the same on May 10, 2019 which was

supported by his affidavit. Appellant, in his affidavit, stated, in relevant part, as follows:

       {¶9}   Since 2010 the City of Massillon has been charging the Defendant a Sewer

charge four times the normal rate. These charges became assessments to Easley’s tax

bill totaling over $10.0000 (sic) dollars in charges.

       {¶10} Easley made numerous attempts over the years to resolve the charges and

bring the bill current with both City of Massillon and the Stark County Treasurer’s Office.

       {¶11} There has been no water or sewer usage at the property since 2008.

       {¶12} The City of Massillon has grossly overcharged the Defendant.

       {¶13} Appellee filed a reply on May 23, 2019.

       {¶14} Pursuant to a Judgment Entry filed on May 30, 2019, the trial court granted

the Motion for Summary Judgment, finding that there was no issue of material fact
Stark County, Case No. 2019CA00102                                                  4


remaining to be litigated. The trial court ordered that a Decree of Foreclosure be granted

against appellant.

       {¶15} A Judgment Entry-Decree of Foreclosure and Order of Sale was filed on

June 7, 2019.

       {¶16} On July 11, 2019, appellee filed a Notice of Sheriff’s Sale. Appellant, on July

31, 2019, filed an Emergency Motion to Stay the Sheriff’s Sale pending appeal which was

denied on August 2, 2019. The trial court, in its August 2, 2019 Judgment Entry, stated

that the Sheriff’s Sale would proceed but that if appellant posted a supersedeas bond in

the amount of $31,000.00 within fourteen days of the Entry, the court would “stay any

further proceedings pending the outcome of [appellant’s] appeal.” After two attempts to

sell the property at Sheriff’s Sales were unsuccessful, appellee, on September 23, 2019,

filed an Application and Certification to Forfeit Land pursuant to R.C. 5723.01. The trial

court, as memorialized in a Judgment Entry filed on September 25, 2019, stated that

“unless a petition is filed [by the City of Massillon Law Department, the City of Massillon

School District or the Stark County Land Reutilization Corp.] with the Court within ten (10)

days of this notification the parcel will be forfeited to the State of Ohio.”

       {¶17} On November 1, 2019, appellee filed a Certification of Offer for Sale

pursuant to R.C. 5723.01. An Order forfeiting the property to the State of Ohio was filed

on November 4, 2019.

       {¶18} Appellant now raises the following assignment on appeal:

       {¶19} “I. THE TRIAL COURT ERRED WHEN IT GRANTED A JUDGMENT IN

FORECLOSURE WHEN MATERIAL ISSUES OF FACT REMAINED INVOLVING THE

AMOUNT OWED TO STARK COUNTY AND DEFENDANTS RIGHT TO CURE BEFORE
Stark County, Case No. 2019CA00102                                                 5


FORECLOSURE IN VIOLATION OF THE OHIO RULES OF CIVIL PROCEDURE AND

ARTICLE I SECTION I OF THE OHIO CONSTITUTION.”

      {¶20} However, we find it unnecessary to address the merits of appellant’s

assignment of error because this case is moot.

      {¶21} As a general principle, an appeal is moot if it is impossible for the appellate

court to grant any effectual relief. See Equibank v. Rivera, 8th Dist. Cuyahoga No. 72224,

1998 WL 23814 (Jan. 22, 1998).

      {¶22} In the case sub judice, the trial court, in its August 2, 2019 Judgment Entry,

stated that the Sheriff’s Sale would proceed but that if appellant posted a supersedeas

bond in the amount of $31,000.00 within fourteen days of the Entry, the court would “stay

any further proceedings pending the outcome of [appellant’s] appeal.”           Appellant,

however, did not post a bond and the property was ordered to be forfeited to the State of

Ohio. Since all ownership interest in this property was lawfully transferred to the State

and the State is now the lawful owner of the property, there is no remedy we are able to

provide appellant if he were to prevail. See Wright v. Fleming, 8th Dist. Cuyahoga No.

99882, 2014 -Ohio- 2050.

      {¶23} Appellant’s sole assignment of error is, therefore, overruled.
Stark County, Case No. 2019CA00102                                         6


      {¶24} Accordingly, the judgment of the Stark County Court of Common Pleas is

affirmed.

By: Baldwin, J.

Wise, John, P.J. and

Wise, Earle, J. concur.